Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 have been examined.

Claim Objection
Claims 5 and 6 are objected to because the equation is not part of the claims. The claims must end at the period.

Claims Rejected under - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recites:
an information input unit configured to receive pet information from a user terminal; and
a recipe providing unit configured to provide the user terminal with a plurality of elements of recipe information pre-stored in a storage unit, and receive a selection of one or more elements of the recipe information among the plurality of elements of recipe information from the user terminal,
wherein the recipe providing unit determines the amount of recipe supply included in the one or more selected elements of recipe information based on the input pet information..

Step 2A
Prong (1)
The limitation of receive pet information, receive a selection, determine amount of recipe base on the inputted pet information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “providing information by computer system” language, “providing information” in the context of the claims encompasses the comments could manually be determine based on some analysis. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.

Prong (2)
This judicial exception is not integrated into a practical application. In particular, the claims additional elements of an information input unit and a recipe providing unit  steps. The computer systems in claim 1 in all steps is recited at a high-level of generality (i.e., as a generic processors performing a generic computer function of receiving, receiving and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
i.e., as a generic computer processing performing a generic computer processor function) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing system  in claim 1, for receiving, receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The specification of the application does not provide any indication that the “computing system in claim 1” is anything other than a generic computer, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1-10, elements “input unit” and “providing unit” is using non-structural term coupled with functional language that invoke 35 U.S.C. 112, sixth paragraph. However, claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide structure for “input unit” and “providing unit” upon invoking U.S.C. 112 (f). 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1 elements “input unit” and “providing unit” are using non-structural term coupled with functional language that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
However, if the claimed elements are implemented by a general purpose microprocessor then the written description of the specification must at least disclose the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. (See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1243.) The instant disclosure does not provide the algorithms for the computer-implemented functions.

Claims 2-10 are rejected as a dependent of claim 1.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zemel et al. [US 2016/0073659 A1, February 25, 2014].

With respect to claim 1, Zemel teaches a system for providing nutritional balance based on pet health information, the system comprising:
an information input unit configured to receive pet information from a user terminal ([0029] receiving information on the individual pet's attributes and physical conditions) and
a recipe providing unit configured to provide the user terminal with a plurality of elements of recipe information pre-stored in a storage unit, and receive a selection of one or more elements of the recipe information among the plurality of elements of recipe information from the user terminal ([0029] selecting a predetermined volume of dry kibble pieces from a plurality different formulations of pre-made dry kibble pieces; selecting one or more functional ingredients from a plurality functional ingredients; coating the predetermined volume of dry kibble pieces with the one or more functional ingredients; and packaging and labeling the predetermined volume of coated dry kibble pieces);
wherein the recipe providing unit determines the amount of recipe supply included in the one or more selected elements of recipe information based on the input pet information ([0029] wherein the selection of the predetermined volume of dry kibble pieces and one or more functional ingredients is based on the individual pet's attributes and physical conditions to provide the customized dry pet food product).

With respect to dependent claim 2, Zemel further teaches wherein the pet information includes any one or more among the kind, a breed, growth and activity stages, current weight, target weight, an age, a medical history, pregnancy, spaying or neutering, and evasive material information of a pet ([0117] the subject compositions can include active ingredients that address issues associated with senior or old-age pets or animals.
[0282] in the feeding system, N is dependent upon factors selected from a group consisting of an animal's weight, size, breed, life stage, activity level, body condition, health condition and total daily energy requirements).
With respect to dependent claim 3, Zemel further teaches wherein the storage unit stores any one or more among the plurality of elements of the recipe
information, material information included in the plurality of elements of the recipe information, and the amount of dry matter intake according to the pet information ([0101] a subject composition, which may be a pet food, treat, snack, supplement, or drink, can comprise pyruvate or pyruvic acid content of at least about 0.01, 0.05, 0.1, 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 14, 18, 20, 24% by weight on a dry matter basis).

With respect to dependent claim 4, Zemel further teaches wherein the material information includes any one or more among an origin of a material, a classification, a raw material price, a mixing amount, a mixing ratio, a raw material use limit, the amount of dry matters, the amount of moisture, the amount of protein, the amount of fat, the amount of carbohydrate, the amount of tryptophan, the amount of calcium, the amount of phosphorus, the amount of linoleic acid, the amount of ash, the amount of vitamin, the amount of crude fiber, the amount of dietary fiber, the amount of sodium, and the amount of potassium ([0197] Kibble-type animal feeds, such as dog and cat foods, can be dried, ready-to-eat pet food products. The kibbles can be formed by an extrusion process where the kibble raw materials are extruded under heat and pressure to form the pelletized kibble form or core. Extrusion technology can provide an inexpensive and efficient method for formulating animal feed kibbles, such as those having a starch matrix. During the extrusion process, the kibble raw materials, which can comprise the starch matrix, typically results in the starch matrix becoming gelatinized under the extrusion conditions, forming a gelatinized starch matrix).

With respect to dependent claim 8, Zemel further teaches wherein the recipe providing unit excludes recipe information including evasive material information among the plurality of elements of recipe information based on the evasive material information ([0063] providing kits for promoting and for maintaining weight loss in companion animals. The systems, compositions, methods, and kits can avoid utilizing severe calorie restriction or caloric dilution, and the problems associated with such diets. The present invention also provides for a weight management system for domestic animals that allows for the selection of a desired animal body composition using a nutritionally complete pet food product); and provides the user terminal with the recipe information ([0317-0318] the system can also have code for generating a report. The report can include one or more recommendations for a customized pet diet that is based on the characteristics or preferences of the pet. 


With respect to dependent claim 9, Zemel further teaches wherein the information input unit receives an input of user information from the user terminal ([0313] client computers rely on server computers for resources, such as files, devices, and even processing power. In some embodiments of the invention, the server computer handles all of the database functionality. The client computer can have software that handles all the front-end data management and can also receive data input from users), and the storage unit matches the user information and the recipe information selected from the user terminal that inputs the user information and stores the matched information ([0030] a method of producing a customized dry pet food product formulated from a dry pet food kibble recipe and selected functional ingredients, the formulation being selected on the basis of an individual pet's attributes and physical conditions).

With respect to dependent claim 10, Zemel further teaches wherein the recipe providing unit provides the user terminal that inputs the user information with recommended recipe information based on the matched and stored user information and recipe information ([0210] the compositions of the present invention may also include vitamins in amounts required to avoid deficiency and maintain health. .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Zemel in view of Suab [KR 2018113744, October 17, 2018].

With respect to dependent claim 7, Zemel further teaches the recipe providing unit corrects the amount of recipe supply based on any one or more among the activity information, the temperature information, and the region information ([0030] a method of producing a customized dry pet food product formulated from a dry pet food kibble recipe and selected functional ingredients, the formulation being selected on the basis of an individual pet's attributes and physical conditions).
a sensor unit, which is attached to a body of a pet, and obtains any one or more among activity information, temperature information, and region information from the pet.
Suab teaches a sensor unit, which is attached to a body of a pet, and obtains any one or more among activity information, temperature information, and region information from the pet (Novelty - the system (10) has a terminal unit (100) provided with temperature sensor. A movement detection unit senses a transfer position of a pet and is adhered to a body of the pet. A portable terminal (500) indicates body temperature information and activity information of the pet. The terminal unit receives sense information of multiple fixing feel branches (200) from the temperature sensor. The terminal unit is provided with a wearing part (110) that is worn in the body of the pet. A wearing terminal (120) is provided with the movement detection unit. The temperature sensor is connected to the wearing part. A radio frequency transmitter is installed at the wearing terminal for transmitting the sense information of the temperature sensor with the portable terminal through a wireless communication network. The movement detection unit is adjacent to the fixing feel branches that are installed within an active region when the pet plays an active part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zemel with collecting pet attributes using sensor of Suab. Such a modification of the system senses active mass and activity situation of the pet and confirms active mass and activity situation of the pet as a health condition of the pet through the body temperature information of the pet (Suab, Novelty).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Zemel in view of Macronutrients from Small Animal Clinical Nutrition, Hand et al., Small Animal Clinical Nutrition, 5th Edition, Published by Mark Morris Associates, Published 2010, Chapter 5, hereinafter Hand.

With respect to dependent claim 5, Zemel does not teach teaches wherein the recipe providing unit calculates the amount of intake requirements of the dry matter according to the pet information based on Equation 1 below. <Equation 1> Amount intake requirements of dry matter = (amount of intake requirements of dry matter according to growth and activity stager X target weight 0.75) X1000) / Feed energy.
Hand teaches amount intake requirements of dry matter = (amount of intake requirements of dry matter according to growth and activity stager X target weight 0.75) X1000) / Feed energy (page 12, Daily Energy Requirements - measuring the energy expenditure of an individual animal is impractical for practicing veterinarians and pet owners. Therefore, researchers have developed prediction equations that may be used to estimate DER. Most of the equations predict RER based on the easily measured parameter of body weight. After the RER is estimated, one can calculate DER by multiplying RER by an appropriate factor. The DER for growing, pregnant, lactating and exercising animals includes energy needed for maintenance plus the additional energy for work and production, thus different multiplication factors are used for each situation (Table 5-2). Similarly, deviations from the RER due to breed, gender, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zemel with formula for requirements for the amount intake of dry matter of Hand. Such a modification would maintenance energy requirement (MER) and the energy required to keep an animal in a maintenance state (Hand, page 12).

With respect to dependent claim 6, Zemel as modified by Hand further teaches wherein the recipe providing unit determines the amount of recipe supply based on Equation 2 below. <Equation 2> Amount of recipe supply = (Amount of intake requirements of dry matter x feed energy) / Recipe energy (page 12, most of the equations predict RER based on the easily measured parameter of body weight. After the RER is estimated, one can calculate DER by multiplying RER by an appropriate factor).
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson et al. [US 20140141134 A1] discloses the systems and methods for creating a customized blend of pet food.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALLEN S LIN/Examiner, Art Unit 2153